Trade and economic relations with Ukraine (debate)
The next item is the report by Zbigniew Zaleski, on behalf of the Committee on International Trade, on trade and economic relations with Ukraine.
rapporteur. - (PL) The report illustrates the role that we envisage for Ukraine against the background of our own economic activities as well as as a partner in the context of trade with other countries. In addition we wanted to emphasise the role that Ukraine plays in the Black Sea region, that is, its political, economic and cultural role.
I believe that economic activities and development should progress irrespective of the political ideas held by a country. The economy must be free, state and legislative authorities should provide support, individual businessmen and groups of entrepreneurs should constitute economic entities. The economy should be an instrument to bring good living conditions to the citizens, and this objective can be achieved by raising living standards, improving working conditions, through good education, a good justice system, including ownership rights. We cannot allow common property to be used for individual gain. Encouragement should be given, also motivation, for people to work honestly to bring material and other personal benefits.
If one does not have one's own good models or history, it is worth taking advantage of others' good practices and experiences, those of one's neighbours. For this reason it is important to include Ukraine in the common market and make the know-how developed in the EU available to it. I believe that our economic model is good, even though it is far from perfect, for example with regard to production and trade in food, but we are making constant efforts to improve ourselves. We can offer to our neighbour from the other side of the River Bug the standards and rules that we have found to work.
What does the report cover? It covers industry, agriculture, energy, finance, border guards, transport infrastructure, examples of non-corrupt activities, intellectual property, the natural environment, scientific cooperation and relations with neighbours. These are parts of a single whole that we call the economy. There are well-defined standards that form the basis of that economy and, in the report, we recommend that our partners develop such standards for themselves or abide by them.
What conditions does Ukraine have to fulfil in order to negotiate better links with the European Union? As essential conditions, I believe, first of all, joining the World Trade Organization and, while so doing or even before, resolving the debt problem with Kyrgyzstan. This process is already under way. Secondly, approval of membership by the Ukrainian Parliament as quickly as possible. Other conditions include good relations with its neighbours, that is, with Russia and Belarus, stability in its currency, the quality of financial services, developing brands in international markets and keeping to the letter of the law.
Ukraine, which has declared its desire to join the European Union, faces great, even enormous, challenges. Namely, convincing Europe by its economic, legal, financial and political activities that it is a sufficiently committed partner for the EU to ask itself, sooner or later, would it not be worthwhile to include Ukraine in the common European entity?
Commissioner, our approaches may sometimes have been different, but I believe that we have the same objective, which is to develop a beneficial modus vivendi, a way to coexist with this important eastern neighbour.
I think, Mr President, that I have saved some time as it is already evening.
Member of the Commission. - Mr President, first of all let me congratulate the rapporteur, Mr Zaleski, on this very good report.
I also want to thank the rapporteur for the excellent cooperation with the Commission services when drafting this report. The report is very timely. It provides a comprehensive overview of the issues at stake in EU-Ukraine economic and trade relations.
Allow me to focus on some points that you also highlighted in your report. We consider Ukraine a key and valuable partner in our neighbourhood strategy. We agree with the general spirit of the present report: to bring Ukraine's economy as close as possible to the EU by means of a new enhanced agreement, of which the deep and comprehensive free trade agreement will be a key pillar.
The Commission also fully shares your views concerning the need to strengthen the rule of law in Ukraine and the importance of Ukraine's accession to the WTO. We strongly hope that Ukraine can still complete the WTO accession process this year, and we will cooperate closely with the Ukrainian Government to this end. We consider that, once the accession package has been approved by the members of the WTO, the multilateral process of accession will have been completed.
Ukraine has set WTO accession as its priority and we are convinced that it will duly carry out its internal ratification procedures to formalise its membership. The European Union has no interest in further delaying the launch of FTA negotiations and is ready to start as soon as the decision on the accession package has been approved by the members of the WTO. Concerning the future FTA, we completely agree that it should be deep and comprehensive, with a strong focus on regulatory alignment.
As for economic relations with neighbouring countries, the report suggests a three-way dialogue: EU-Russia-Ukraine. We should be very prudent not to duplicate processes on topics already covered in other forums. Furthermore, the question arises as to whether the European Union would not risk being drawn into bilateral disputes between Russia and Ukraine. We would also question the benefit of such an approach.
It is our policy to favour the opening-up of energy markets to competition as a means of ensuring access to secure and affordable energy. This will be an important subject in the future FTA negotiations with Ukraine.
As for concerns on safeguarding the basic needs of the population, EU legislation on the liberalisation of the electricity and gas sector includes significant provisions with the scope to ensure protection of consumers and to safeguard their basic needs. We intend to negotiate Ukraine's alignment with this legislation.
Concerning the suggestion to extend the GSP+ to Ukraine, I would like to underline that Ukraine does not qualify for these additional preferences and that the European Union has committed itself not to amend the basic GSP criteria on an ad hoc basis. In addition, this would severely undermine our negotiating positions for the future FTA.
In conclusion, allow me to once again congratulate the rapporteur on his good report. The Commission widely shares its general approach, except on the few issues that I have underlined above. The Commission will take the report into account in its ongoing and future cooperation with Ukraine.
on behalf of the PPE-DE Group. - (PL) Mr President, although the post-electoral situation in Ukraine has not yet stabilised, those who represent democracy have won. This is a victory not just for democracy in Ukraine, but also for the European Union itself, which supported this kind of activity. Now, in the interests of Ukraine, the Ukrainians and the European Union, we must consolidate what has been achieved with such great difficulty in Ukraine. It is the Ukrainians themselves who have to take the post-electoral decisions, but we can help Ukraine and, at the same time, help ourselves.
I fully support Mr Zaleski's report, and congratulate him on preparing such a document. In my opinion there are three areas that are most important as regards bringing stability to Ukraine and also benefit to the European Union.
Firstly, energy cooperation, which is very important for both sides. It is essential that we become involved in investment in pipelines that are in many cases in poor condition, as also in new pipelines, such as the one from Odessa - Brody - Gdańsk, in investment in the electricity grid and in supporting energy efficiency. We can offer our own technologies, we can create joint capital to improve energy efficiency in Ukraine, and this will also help our own energy security. Finally, something which is obvious, improvements in nuclear power station safety in Ukraine, which is very important for Europe.
The second area is scientific cooperation. Ukraine has considerable achievements in this area. It is worth benefiting from them. In addition, exchanges of students and scientists, which could reduce the deficit in the European Union, where we are short of seven hundred thousand scientists. We should bear in mind that this is always the surest and fastest method of cooperation: science, educational institutions and students.
Thirdly, cooperation between local and regional government. Our EU towns have a great deal to offer in this regard. We could assist in creating full democracy on the level of local government in Ukraine, which is something that has not happened so far.
All this should be made part of a long-term aim, namely an association agreement with Ukraine. It does not matter whether it takes 10 years or 20. It is worth presenting Ukraine with this opportunity. It will help Ukrainians, and it will help the European Union.
on behalf of the PSE Group. - (DE) Mr President, in plenary this afternoon we debated the European neighbourhood policy. Following the enlargement round of 2004, the European Commission proposed the development of a coherent strategy towards the Union's new neighbours. The ENP has created special links with a ring of countries that share the EU's fundamental values and aims.
Our neighbour Ukraine is firmly embedded in the ENP. We are aware of the special geopolitical and commercial importance of Ukraine as a natural bridge between the EU on the one hand and Russia and Central Asia on the other. Today the EU is Ukraine's main trading partner; by 2006, the volume of trade between Ukraine and the Member States of the EU had already reached EUR 26.6 billion.
We in the European Union acknowledge the great efforts that have been made in Ukraine in recent years. The former command economy has been developed into an efficient market economy. According to the OECD report, Ukraine's economic growth averaged 7.6% in the years from 2000 to 2006. That is a great success.
In February 2007 we began negotiations on a new partnership and association agreement between Ukraine and the EU. The Ukrainian aspirations to EU and NATO membership are also well documented. For reasons of trade and economic policy, accession to the World Trade Organization is at the very top of the Ukrainian agenda. We assume that accession to the WTO will prove possible before the end of this year. This would also considerably broaden the scope for cooperation between the EU and Ukraine and smooth the way for negotiations on the creation of a free-trade area in the ENP framework.
The EU must treat Ukraine as a genuine partner and give it clear messages. In this respect I can only welcome the outcome of the EU-Ukraine summit held in Kiev on 14 September 2007, where the strong and enduring relationship between the two parties was reaffirmed. We should continue to lend vigorous support to Ukraine on its path to WTO membership, in the subsequent creation of a free-trade area, and with regard to its European aspirations.
Ukraine is a strategically and economically significant EU partner and an Eastern neighbour with an important role within and outside the region.
Relations between the EU and Ukraine have mainly developed in the direction of increasing political cooperation and gradually increasing economic integration. The implementation of these objectives would contribute towards the further consolidation of democracy and the development of the market economy in Ukraine. However, the success of Ukraine's development does not depend solely on the EU. Ukraine must make a forthright decision to follow the pro-Western direction and follow it consistently.
I would like to share some thoughts about economic and trade relations between the EU and Ukraine.
First of all, the start of negotiations for a free trade area with the EU is strictly linked to Ukraine's membership of the WTO. However, negotiations on the-free trade area would cover not just the abolition of tariffs (which is included in the negotiations with the WTO), but the more extensive convergence - the liberalisation of the services sector, institutional reforms, the harmonisation of the legal basis with the EU acquis. Accordingly, coordinated actions between the EU and Ukraine with a view to creating the free-trade area should develop alongside Ukraine's membership of the WTO.
Secondly, more attention should be paid to the implementation of good management practice, the intensification of the public sector and the curbing of corruption. More intense cooperation in these areas would contribute significantly towards establishing more stable economic and trade relations between the EU and Ukraine as well as strengthening the process of democratisation and increasing the prospect of Ukraine's membership of the EU.
Thirdly, it is important to point out the fact that Ukraine's producers are not yet ready to compete with the producers of EU Member States. Therefore, transitional periods should be established, as well as supervisory institutions in order to safeguard against the negative impact on the Ukrainian economy and society.
The fourth point is that while the EU supports the liberalisation of trade with Ukraine, it must be prepared for possible difficulties arising from Ukraine's producers, especially those involved in exporting to the CIS; resistance to implementation of EU standards; attempts by functionaries to maintain the status quo and existing corruptive ties. To facilitate successful implementation of the reforms the Ukrainian Government should inform business people and the public about the advantages of the liberalisation of trade and a free-trade area between the EU and Ukraine.
The fifth point is that the intensive development of relations between the EU and Ukraine can potentially increase Russia's political and economic pressure on Ukraine. In that case the EU should abandon its role of passive arbitrator, as has happened quite often before, and take on the role of defender of its own interests and those of Ukraine. There is a possibility that Russia could apply pressure on Ukraine and certain EU countries in the sphere of energy supply. Therefore, the EU should not only make an effort to solve these problems at the highest level, but also, at the same time, seek Ukraine's involvement in the EU common energy market and ensure the security of EU and Ukrainian energy security.
on behalf of the UEN Group. - (LV) The report provides an overview of the current development of Ukraine, as an EU partner, and the tasks it still has to carry out, and it deserves praise for the number of issues covered and the depth with which they are assessed. It is apparent from the report that the author has a deep, personal interest in Ukrainian development issues and in the shaping of its relations with the European Union, and this has of course benefited the report. The rapporteur has carefully and considerately assessed the problems posing a threat to the successful development of Ukraine, but at the same time, if we do not call a spade a spade, it is sometimes difficult to anticipate solutions to problems. It cannot go unremarked that in Ukraine's economy increasing numbers of economic sectors are over-regulated, state intervention is not based on laws and there is a continual increase in the creation of mutually incompatible legislation, which benefits those seeking loopholes in laws and those whose job it is to interpret legislation. Together with the high level of bureaucracy, this significantly hampers the influx of investment into the country's economy, including that from the European Union. The energy sector is an obvious example of this. The European Union is interested in a transparent transport system for Ukraine's natural gas, which, like the entire energy sector in Ukraine, is over-regulated, with artificially complex structures and flows of money that are not transparent. The European Union still does not have the data to allow it to assess the safety of Ukraine's gas transport system. These are important issues for the European Union, which is Ukraine's largest trading partner. It is to be hoped that Ukraine will manage to overcome the protracted political crisis and that the Ukrainian Government will in future be involved in EU talks that, on the basis of mutual interest, will make it possible to establish close cooperation. I agree with the rapporteur that Ukraine's wish to join the European Union cannot be ignored, and here I would like to stress this once again: a clear prospect of EU membership is the most effective reform tool that the European Union can offer Ukraine. Thank you.
on behalf of the Verts/ALE Group . - Mr President, I would like to congratulate Mr Zaleski very warmly on his report. I think it is a significantly different kind of report to recent ones which have been voted on in the Committee on International Trade. Compared to the reports on bilateral trade relations of one or two years ago, like the EU-Russia or EU-Mercosur reports, it shows a lot more cautiousness with regard to the benefits of unfettered free trade. And I think it indicates a growing consensus across the party spectrum on the importance of actively engaging in a political search for how best to submit trade rules to the principles of sustainable development.
In that respect, I think we can be pleased that we have made the most of the various delays at the WTO Doha Round, which, in a way, have allowed us to conduct this search for more fair and sustainable trade rules in our bilateral trade relations. I therefore thank the rapporteur for actively seizing this opportunity.
Among the many positive signals that this report gives to DG Trade for their negotiations with Ukraine on a free trade agreement, I would like to highlight four points in particular.
In paragraph 10, I think the report rightly warns against relying exclusively on export orientation and export diversification in order to make trade sustainable. Instead, it focuses on the importance of developing the domestic market as a necessary basis for any economically sustainable development.
In paragraph 13, the report suggests the need to strike a balance with regard to investors' rights. In other words, it insists on a legal framework in Ukraine which fosters best practice in corporate social responsibility.
In paragraph 23, the report suggests a significant shift in our foreign energy supply policy by asking for multilateral rules regarding access to energy resources and by warning not to support the race for the best conditions for unilateral energy access.
Finally, in paragraph 36 the report recognises that agriculture is a special activity that cannot be treated in the same way as industrial goods and therefore justifies different tariff rules.
I very much hope that those and other points remain in the final text so that my group can very happily vote in favour of the report. But I do just want to add that I think it is a pity to hear that DG Trade has been objecting to three key amendments proposed by the Greens and supported by the rapporteur, which call on DG Trade to start negotiations for a bilateral FTA only after the Parliament of Ukraine has given its assent to the WTO accession negotiations. While DG Trade is certainly right that this might delay the bilateral FTA, we have to insist as parliamentarians, as we do ourselves before the conclusion of such FTAs on the part of the European Union, for the voice of the people to be taken into account on such an important matter and that includes, of course, the people of Ukraine. We would therefore especially like to thank Mr Zaleski for not giving in to that pressure and, once again, for an excellent report.
on behalf of the GUE/NGL Group. - (DE) Mr President, everyone has thanked our honourable colleague Mr Zaleski, and I shall do likewise. His report was adopted in committee without a single dissenting vote, which shows that we can indeed produce a cross-party report if we try hard enough.
Allow me to make a few remarks. The Ukrainian elections have taken place. They were democratic, they were fair and they were free, but I believe they have left a host of problems unresolved. The incumbent President has always had difficulties in his dealings with strong prime ministers, whether with Yulia Tymoshenko, whom he dismissed in 2005, or with Viktor Yanukovych in 2006 and 2007.
Although the coalition agreement concluded between Yulia Tymoshenko's alliance and the Our Ukraine bloc exists on paper as the basis of a possible new government constellation, the government has not yet been formed. Nor do we know what will actually transpire, even though the deadline is now quite close. If this government is formed by then, its first task, in my view, is to tackle constitutional reform, for without reform of the Constitution there is no guarantee that the internal stability of the political forces in Ukraine will suffice to avoid another fresh set of elections, especially as some people are already thinking about calling for new parliamentary elections at the time of the presidential election.
If you look at certain areas, such as economic policy, the OECD report paints a truly encouraging picture. It tells us that Ukraine recorded average GDP growth of 8.7% between 2000 and 2006. If you look behind these figures, however, you will see a huge trade deficit. Ukraine has a deficit of more than EUR 4.5 billion in its trade with the countries of the CIS and a deficit of almost EUR 4.5 billion with the European Union. In other words, there is still a real need for economic change, and the partnership agreements can and must be used for that purpose.
On the other hand, compared with the statistics of a country such as my own - the Federal Republic of Germany - the Ukrainian figures do seem magnificent. Ukraine's unemployment rate is lower, its GDP is growing faster, its welfare expenditure on pensions is higher, and it spends a higher percentage of its GDP on education, and hence on investment in the future, than the Federal Republic of Germany. There is therefore every reason to conclude that the country is unquestionably on the right path.
Nevertheless, I referred to problems in the economy, and there are, of course, problems in other areas too. Russia has clearly signalled and plainly stated that its energy prices will rise by 10% with effect from 1 January 2008. That will have a profound impact on the Ukrainian economy. At the present time, Ukraine pays its debts to Russia with gas supplies from its own underground deposits. We shall see how that develops. It will become a political issue again, and it is important for the European Union to intervene to keep the peace. The Russians are entitled to raise their prices, and it goes without saying that the Ukrainians will have to work out how to deal with the economic fallout.
Take another point, namely social policy. During the electoral campaign, all of the parties that stood for election announced vast increases in welfare spending. If you look at the present coalition agreement between the Tymoshenko alliance and the President's bloc, you will see that there is no mention at all of an increase in welfare expenditure. And indeed it would be virtually impossible, given the present level of government revenue, to effect the promised spending increases. This means that Ukrainian development is not advancing as quickly as is always asserted.
The next point to which I wish to refer is foreign policy. During the election campaign, all parties promised to move the country closer to the European Union. The party that has always linked this convergence with the European Union most closely with the issue of accession to NATO, namely the Our Ukraine party, was the one that suffered the heaviest losses. An absolute majority of the Ukrainian population are opposed to membership of NATO. I therefore ask the European Union to proceed cautiously here. The majority of the population do not want their country to join NATO. All the available data indicate that they do want it to join the WTO.
If we consider, against this backdrop, how the partnership agreements should now be shaped, the real needs emerge in the areas where Ukraine still has the difficulties I have listed. Ukraine must - and here I agree entirely with Mr Zaleski - have a European perspective, a prospect of accession to the EU. It would be good for the European Union to have a strong partner in the East, and it would also be good for Ukraine in view of its general geostrategic orientation.
on behalf of the IND/DEM Group. - (NL) Mr President, our debate on the European Union's trade and economic relations with Ukraine, the subject of Mr Zaleski's very thorough report, comes at a crucial time: parliamentary elections have taken place and the country's economic and political problems need to be tackled vigorously by an energetic new government. I am thinking of active measures against corruption. With winter coming, Ukraine also needs a strong government which can negotiate with Russia on the supply and transit of Russian gas.
Having read this report, I am inclined to say that Europe has made clear what it wants. The ball is now in Ukraine's court. The country must have not only an effective government, but also one which demonstrates a political determination to address the problems. After five elections in as many years, the population is understandably tired of all the political squabbling. Ukraine's politicians must henceforth be concerned less with each other and more with the country's political and economic future.
Yes, the ball is in Ukraine's court, but I will say more than that, Mr President. The European Union has work to do too. I agree with what our rapporteur says in Paragraph 51, that the European Neighbourhood Policy suffers from a lack of clear definitions and perspectives. The prospect of EU membership must be extended to Ukraine in the medium or long term. As part of the European Neighbourhood Policy, the European Union can then initiate or support the reforms needed in the country.
(PL) Mr President, Ukraine is a country with strategic importance within the European Neighbourhood Policy, and it is an important partner for the countries of the European Union.
We all hope that growth in trade between Ukraine and EU countries will strengthen economic growth and cooperation with countries in the region. Good economic relations are advantageous to both sides.
Economic growth in Ukraine should take place in parallel with respect for democracy and for the country's laws. I am also thinking at this point of respect for the rights of ethnic minorities and, an issue that is important for me, activities that glorify fascism and genocide should not be permitted. We support democratic and economic processes in our eastern neighbour.
On the other hand, it would seem appropriate to avoid biased and one-sided support for any political bloc in Ukraine.
(PL) Mr President, acting as you did earlier I would like first of all to congratulate Mr Zaleski on such an insightful report concerning trade and economic relations with Ukraine. The issue of cooperation with Ukraine is particularly important at present, and all the initiatives aimed at strengthening cooperation are a clear sign of European interest in our eastern neighbour and of openness on the part of the European Union.
The problem lies in the fact that the time when it would be appropriate to put into practice the idea of closer cooperation, going further than the European Neighbourhood Policy, which has been of little benefit to Ukraine so far, is actually coming. It is undeniable that Ukraine still has far to go to approach the Community's economic, political and social structures. The tasks that Ukraine faces have been thoroughly considered in the report.
Despite the fact that Ukraine can boast of its achievements as regards liberalisation of trade and capital flows, further reforms and strengthening of the Ukrainian economy, which includes membership of the WTO, are essential. Despite the European aspirations aired during the orange revolution, Ukraine still has to make an unequivocal choice between the European option and the Russian one. If we want Ukraine to choose the European option, we must state this clearly and we must give this our support.
The EU should express its interest in contact with Ukraine by providing active support on the one hand for changes in Ukraine and, on the other, by taking steps within the European Union aimed at a gradual transition from a neighbourhood policy to a policy of integration. For this purpose, steps need to be taken both on the economic front and in the social and political arenas. It would be appropriate, therefore, to support Ukraine's independence from Russia by strengthening economic ties, which means creating an EU-Ukraine free trade area, including Ukraine in the Community's power network, and possibly providing finance for the transport system.
It would also be useful to support and implement programmes to promote Ukraine in the European Union as well as the European Union in Ukraine, and also programmes to promote the development of science and education, which is an issue raised by Professor Buzek. The most important step as regards changing the image of the European Union in the eyes of Ukrainians would be to abolish the visa requirement for travelling to the European Union, as well as a clear statement, and this is something of which everyone has spoken, that Ukraine will be able to accede to the European Union, even if this involves an extended time frame.
(LT) On 18 October in Portugal President Yushchenko announced Ukraine's intention to join the WTO this year. Ukraine has already completed negotiations with the WTO countries, with the exception of Kyrgyzstan, which still insists on recovering the old debt of USD 27 million dating from Soviet times.
Ukraine's acceptance into the WTO will result in a reduction in import taxes and an increased number of importers. However, it is important that Ukraine implements systematic economic reforms. Despite positive changes, such as the membership of the WTO, the public mood indicates the need for serious reforms.
Ukraine is developing rapidly. In recent years there has been significant growth in the GDP, but there is still a lot to be done in the area of economic productivity and competitiveness. According to the World Economic Forum's Global Competitiveness Report for 2007-2008, Ukraine has dropped from 69th place to 73rd. The influence of oligarchs is decidedly negative.
Ukraine is a strategic partner, so it is important to integrate it further into such important sectors as energy and bilateral trade. Ukraine's significant role in ensuring the security of EU energy supply should be considered comprehensively. The possibility of integrating Ukraine in the trans-European transport networks should be encouraged, as Ukraine could play the strategic role of a transit country through which oil and gas could be supplied to Europe.
I hope that, now the Verkhovna Rada elections have taken place, Ukraine will have got on the path towards political stability. I think the EU should continue its open door policy in respect of Ukraine.
(PL) Mr President, Commissioner, it would clearly be in the interests of the European Union to strengthen and develop political and economic ties with Ukraine. Ukraine, which has benefited from the continuing process of democratisation, has become one of the most promising trade partners for the European Union.
Ukraine's aspirations to become a member of the World Trade Organization deserve support. The acceptance of Ukraine by that organisation will show, once and for all, that the country has gone from being a centrally planned economy to being a fully functioning market economy.
It is also important to accept Ukraine's aspirations to have good political and economic ties with Russia. As Russia, in offering an agreement on a common trade area with Ukraine, is trying to gain control over that country for its own ends, it is important for the European Commission to present a decisive standpoint supporting Ukraine in its aspirations to become a member of the European Union. Ukraine should have proper political and economic relations with Russia but, at the same time, we should support its EU aspirations.
At the start of the coming year, the solutions relating to the acceptance by Poland of the Schengen Convention will come into force. It is important that compliance with the regulations on security as regards the borders of the European Union do not, at the same time, create a new Berlin wall for the inhabitants of Ukraine. I hope that the European Commission will allow Poland to introduce these regulations in such a way as to make them beneficial for the inhabitants of Ukraine.
Mr President, I questioned the Ukrainian Prime Minister Viktor Yanukovych during his visit to Parliament last March. I confronted him with the problem of the gruesome, but lucrative and widespread illegal trade in human body parts in his country. To my surprise, he did not deny it. In fact he said it was a very painful issue and asked us in the Committee on Foreign Affairs for help, especially with the buyers, many of whom come from the EU.
It is important to compliment the Ukraine on its honesty about this problem and we should express a strong desire to eradicate it as a trade completely incompatible with human dignity and with closer EU-Ukrainian relations. This report is about helping the Ukraine in areas like trade. This must include the help that the former Prime Minister asked our Parliament for. It is a matter of urgency, as one cannot talk about further collaboration with a country where the trafficking of living and dead humans makes up a significant part of the economy. The fight against it has to play an important role in the cooperation between the EU and the Ukraine.
(HU) Thank you very much, Mr President. I would like to join those who have congratulated our colleague, Mr Zaleski, on his excellent report. It is in the interests of the European Union for Ukraine to remain politically stable and to develop its economy. A successful Ukraine could serve as a positive example for all the countries in the region and the states of the former Soviet Union, and help to reinforce democracy in the region.
The European Union must help and encourage Ukraine to bind its future not to Russia but to the European Union. Ukraine is a European country, and its geographical location, history and cultural traditions bind it to Europe. We must help Ukraine to become capable of applying the WTO rules. WTO membership may lead to a free trade agreement with the European Union.
Expanding trade is a common interest for Europe and Ukraine, but there is a need for undistorted trade that also ensures the application by Ukraine of the social, employment, animal health, plant health and environmental rules. Failing this, we will have to face many problems.
Allow me to cite Hungary as an example in this case, since Hungary shares a border with Ukraine. In Hungary, poultry keepers have to make extraordinarily expensive investments in order to fulfil the animal welfare and environmental protection provisions. If the free trade agreement also covered animal husbandry products, a significant proportion of Hungarian producers would relocate their production plants to Ukraine, barely 100 km from the current sites, and could continue competitive production at extraordinarily low cost. On the other hand, all the products that they could produce avoiding the animal welfare provisions would come back into the European Union, and as the River Tisza flows from Ukraine into Hungary, we in Hungary will have to face environmental protection problems too.
I am therefore of the opinion that we must help Ukraine to apply all the international social, animal health, environmental protection and animal welfare rules as soon as possible. Thank you very much for your attention.
- (EL) Mr President, I, too, should like to congratulate Mr Zaleski on his excellent work.
Ukraine is an important EU trade partner. We support its accession to the WTO and the negotiations for a free-trade area with the Union.
For this purpose, Ukraine's economic performance needs to be developed further so that it can achieve the greatest possible rapprochement with the EU economy.
In addition, a greater effort is needed to meet the challenges in Ukraine effectively. The following need attention:
fighting corruption, combating illegal trade, strengthening cooperation with the Union in the fields of science, technology and education, and creating closer cross-border cultural links.
If Ukraine continues with greater vigour to support the reform efforts it has undertaken, I believe the desired results will not be slow in coming.
(PL) Mr President, Ukraine stands today before a strategic decision: whether to make the divisions in the country permanent through the creation of an orange coalition, or to create an Our Ukraine coalition with the Party of Regions. The decision taken in this regard will have a profound significance for future EU-Ukraine relations. If the first option is chosen, there is a high probability that this will lead to political cooperation with the European Union as well as enormous economic tensions with Russia. If there is a large orange-blue coalition there will be relative economic stability, but the integration of Ukraine with the EU will be significantly delayed.
I am not sure whether the EU today is in a position to provide Ukraine with assistance that would be sufficient to compensate that country for the losses brought about by a conflict with Russia. This issue is important, in that the EU has to make a declaration now as to whether it is prepared for significant financial and political involvement in helping Ukraine. If we do not provide an unequivocal viewpoint, we could ourselves provoke destabilisation of the internal situation in Ukraine. I would like to congratulate Mr Zaleski on his report.
(LT) If somebody were to ask me today which of the European Neighbourhood Policy countries was the closest to the European Union, I would not hesitate to say: Ukraine.
This huge country with a population of 46 million has a right to take pride in its democratic achievements since the collapse of the Soviet Union. It has undoubtedly developed into one of the most promising EU partners. As a representative of the European Parliament delegation, more than a month ago I had the opportunity to observe the parliamentary elections in this country and was satisfied that there is an obvious trend towards increasing the development of democratic civic institutions, democracy is becoming an integral part of life in Ukraine, and the elections in that country are no different from those in the EU Member States.
If you look at the map, it is obvious that Ukraine's position cannot be easy (on one side there is the EU, and on the other side, Russia). The choice is not easy, as it is not easy to give an answer to the question - 'Quo vadis, Ukraine?' It is clear, though, that today Ukraine must make an irreversible choice.
This choice does not mean that all long-term trade and economic relations with Russia and the CIS must be severed or that Russia cannot participate in Ukraine's economy; it is rather the opposite. However, for example, the agreement on the CIS Single Economic Space recently proposed by Russia would be more likely to jeopardise Ukraine's ambition to achieve economic independence than help realise that ambition.
I wish to point out that the EU, together with its institutions, its Member States, should offer political and diplomatic assistance to Ukraine with a view to ensuring the country's acceptance into the World Trade Organisation. Assistance after membership of the WTO is finalised is also of great importance, such as assistance with official negotiations on the Free-Trade Agreement and a new, more detailed agreement between the EU and Ukraine.
Finally, I would like to thank my Polish colleague Mr Zaleski for his excellent report. My best wishes to our colleagues from Ukraine in finalising the formation of the new government and commencing the important tasks that await them.
(PL) Mr President, Ukraine is a strategically important neighbour for the European Union. It is a natural bridge linking us with Russia and Central Asia.
Since 2004, that is, since the time of the major enlargement, the EU has been Ukraine's largest trading partner. To a great extent, the EU and Ukraine share the same economic and trading interests and, for this reason, it is sensible to go down the path of further integration of our markets in order to gain the greatest benefits. The way to achieve this is to create a common free trade area, but first Ukraine must complete its process of accession to the WTO. We should do everything we can, politically and diplomatically, to support Ukraine in its bid to gain this membership. It will also be necessary to provide ongoing support to help Ukraine fulfil WTO requirements.
We should remember that, behind Ukraine, there is the mighty hand of Russia, which would once again like to dominate this part of Europe. For this reason it is a good idea to give Ukraine the status of a market economy, which should bring that country closer to Western Europe and, as a result, should lead to membership of the European Union. Mr Zaleski's report is a good step in this direction, and I would like to congratulate him on the report.
(DE) Mr President, allow me to begin my remarks by pointing out that this is the second debate today on a foreign-policy issue at which the Commission has not been represented by the competent Commissioner. This morning we had our main debate on the subject of globalisation, and the competent Commissioner was not present, and this evening the members of the Commission with responsibility for this important matter are once more absent. I have nothing against our esteemed Commissioner Borg, but it would be proper, in my view, if the Commission were represented by the Commissioner with responsibility for the subject under discussion. I should be grateful, Mr President, if you would forward this request to the Commission for future debates, and I am sure it serves the interests of the whole college of Commissioners.
I should like to express my sincere thanks to Mr Zaleski for his very balanced report. We must improve our cooperation with our Ukrainian neighbours. That is why it is good that the European neighbourhood policy should be shaped accordingly. That is why it is good that Ukraine should accede to the WTO. That is why it is good that we should negotiate a partnership and cooperation agreement, and it is good that we should support the vision of a free trade area as the start of a careful unveiling of a European perspective for Ukraine.
Let me also say at this point, however, that I cannot envisage Ukrainian membership of the EU for the foreseeable future. Improved cooperation, to which many of my fellow Members have already referred, is also an urgent requirement and can benefit both sides. I attach particular importance to fruitful cooperation and close solidarity with our eastern neighbours.
In my view it is intolerable, for example, that Russia should make its cooperation with Ukraine dependent on which government is in office in Kiev and which parliamentary majority the Ukrainian nation has elected. That is intolerable, and Russia is on the wrong track with such a policy. We as Europeans, as the European Union, must support the Ukrainian people on the next stages of their journey to independence and firmly established democracy. Mr Zaleski's report constitutes a large and important contribution to that effort.
I am sure you are right, Mr Caspary, that the debate should be replied to by the appropriate Commissioner, but in practical terms that is not always possible. I know that Mr Borg is an extremely experienced Commissioner and politician who will no doubt convey your message to the relevant people.
I should point out that the debate on globalisation earlier today was replied to by Mr Barroso, so it is a mix-and-match Commission, but a very competent one.
(PL) Mr President, Ukraine should have priority as regards the European Union's foreign policy within Europe. This is because of its strategic geopolitical situation. On one side it is a direct neighbour of the European Union and, on the other, Ukraine could be an important bridge between the EU, Russia and the countries of Central Asia. With its access to the Black Sea, it could be an important economic partner in that region as well.
I support the recommendations of the rapporteur as regards assistance from Member States to Ukraine in its accession to the WTO. This will bring a raft of benefits to Ukraine and to the region. In saying this, however, we should not lose sight of the fact that, for historical reasons, Kiev still has much to do. The European Union should support the Ukrainian government in rebuilding the country on many levels, not just as regards its economy or industry, but also in social matters. There should also be considerable flexibility as regards foreign policy, taking into consideration the political complexity in Ukraine.
At this point it is important to consider Russia, whose interests conflict with Community interests in Right-bank Ukraine. Ukrainian democracy is still very young. However, the last few years have shown that democratic processes are becoming stabilised. We cannot at this time forget that, depending on social attitudes, it would be possible for strongly anti-European forces to come to power. For this reason I would like to add my congratulations to those that have already been expressed in the House, and I am in favour of Mr Zaleski's report. It is a report in which all these fundamental questions have been addressed, and in which a path has been outlined for the EU to follow in its policy towards Ukraine.
Member of the Commission. - Mr President, I would like to thank the Members of Parliament for their comments and the interesting debate.
I have taken good note of it and will convey your messages to my colleague, Commissioner Mandelson, who is today attending an international commitment that he could not miss. I am, however, certain that he will give them due consideration.
Allow me to react to some of the points raised in the debate. While not entering into detail on the different points, I would like to underline that we are in agreement on two most important conclusions.
First, that Ukraine is a key and valuable partner in the European Union's neighbourhood strategy. We share your key messages concerning the positive economic interdependence, the importance of our energy relations, the field of science, people-to-people relations and the need to deepen and strengthen our economic relations.
On the issue of WTO accession, the Commission is in full agreement that this is a key issue. However, the Commission and the Member States believe that negotiations on an FTA represent a crucial step which needs to be taken as soon as possible. As a consequence the finalisation of the WTO Geneva process would be sufficient to allow for the setting in motion of the negotiations for a deep and comprehensive FTA. We hope that the WTO process can still be finalised by the end of this year or the very beginning of 2008.
We aim to conclude the most ambitious bilateral trade agreement we have ever entered into. It will also need to address the question of institutional capacities and reform needs, customs, police and the judiciary and the question of corruption in general.
On the issue of scientific exchanges and visas, I would like to point out that these will also be covered by the FTA.
Let me also state that increasing trade flows is not a threat for sustainable development. On the other hand, it encourages sustainable development through the adoption of EU standards.
On the issue of Ukraine's possible accession to the EU, let me emphasise that neither side is ready for this step. The new enhanced agreement will bring Ukraine as close as possible to the EU in as many areas as possible while not prejudging any possible future developments in EU-Ukraine relations in accordance with the treaty provisions.
In conclusion, I would like to thank the rapporteur once again for this good report, which we find to be a balanced report, and we will take due account of its recommendations in our ongoing work with Ukraine.
Thank you, Commissioner, and thank you to all speakers in this important debate on a particularly relevant topic.
The debate is closed;
The vote will take place on Thursday.
Written statements (Rule 142)
in writing. - (HU) The report that has been discussed rightly sheds light on the fact that Ukraine is a strategically important partner for the European Union, since it may play an important intermediary role in dialogue with Russia and other Central Asian countries. We are convinced that the strengthening of economic relations through the principles of a free market has inherent advantages for both sides. This is particularly true in the area of energy policy.
The events of the last few months have shed new light on the fact that the energy sector in Ukraine today is characterised by a lack of transparency. The confusing relationships allow room for corruption and the exercise of political pressure. None of this promotes the realisation of market relationships. They impede Ukraine's endeavours in respect of integration with the Union and thereby endanger the security of European supply.
The European Union and Ukraine must work together precisely for this reason, so that the principles of transparency and competition are realised as cooperation begins to develop in the field of energy. At the same time, in any case, we must base the relationship on reciprocity.
I feel that it is important to note that the economic cooperation to be developed between the European Union and Ukraine cannot be interpreted without taking into account the ambitions of Russia. The Ukrainian Government that is taking office may have an important role in ensuring that the principles outlined above are realised not only in connection with dialogue with the Union but also in the whole region.
in writing. - Following the 2004 enlargement and the accession of countries with common external borders with Ukraine, it is clear that Ukraine has become a neighbour of strategic importance to the EU as a whole, as well as a determinant actor in the region. Since 2004, the EU has been the most important trade partner of Ukraine, and the eastern expansion of the Union's borders has definitively opened up new opportunities for trade, industrial cooperation and economic growth in the region.
In this respect, it is of the utmost importance for the Union to actively support the WTO accession of Ukraine, following which it will be possible to establish a genuine EU-Ukraine free trade area within a sound and transparent institutional framework. Generally speaking, it is indeed in the interests of the Union to foster a good commercial, economic and social performance in Ukraine in order to secure trade relations and political stability in the region.
We therefore support the call for a coordinated global response to the political, economic and social challenges in Eastern Central Europe. More specifically, we ought to set up consistent approaches, together with Ukraine, on important issues, such as the reliability of energy supply, nuclear safety, agricultural matters and environmental sustainable standards.